Citation Nr: 1042673	
Decision Date: 11/15/10    Archive Date: 11/24/10

DOCKET NO.  07-06 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for human immunodeficiency 
virus (HIV).

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for 
tonsillitis/peritonsillar cellulitis.

4.  Entitlement to service connection for respiratory disease.

5.  Entitlement to service connection for pyuria.

6.  Entitlement to service connection residuals of a right thumb 
injury (dominant).

7.  Entitlement to service connection for herpes.


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel


INTRODUCTION

The Veteran served on active duty from November 1985 to July 
1989.

This matter comes before the Board of Veterans' Appeals (Board) 
from a March 2006 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, 
which denied service connection for HIV-AIDS, bilateral hearing 
loss, tonsillitis/pertonsillar cellulitis, respiratory disease, 
pyuria, a right thumb disability and herpes.
 
The issue of entitlement to service connection for posttraumatic 
stress disorder (PTSD) has been raised by the record, but has not 
been adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over it, and it 
is referred to the AOJ for appropriate action.  

The issue of entitlement to service connection for HIV is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the AOJ via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  There is no competent medical evidence of record which shows 
that the Veteran has a bilateral hearing loss that is related to 
service.

2.  There is no competent medical evidence of record which shows 
that the Veteran has tonsillitis/peritonsillar cellulitis that is 
related to service.

3.  There is no competent medical evidence which shows that the 
Veteran has a respiratory disease that is related to service.

4.  There is no competent medical evidence which shows that the 
Veteran has pyuria that is related to service.

5.  There is no competent medical evidence that the Veteran has a 
right thumb injury (dominant) that is related to service.

6.  There is no competent medical evidence that the Veteran has 
herpes that is related to service.


CONCLUSIONS OF LAW

1.  Claimed bilateral hearing loss was not incurred in or 
aggravated by service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 
5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.385, 3.307, 3.309, 4.86 (2010).

2.  Tonsillitis/peritonsillar cellulitis was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2010).

3.  A respiratory disease was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).

4.  Pyuria was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2010).

5.  A right thumb disability (dominant) was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2010).

6.  Herpes was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to provide 
in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim by 
the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the duty to notify was satisfied by way of letters sent to 
the appellant in July and August 2005 that fully addressed all 
notice elements and were sent prior to the initial AOJ decision 
in this matter.  The letters informed the appellant of what 
evidence was required to substantiate the claim(s) and of the 
appellant's and VA's respective duties for obtaining evidence.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court 
of Appeals for Veterans Claims (Court) held that, upon receipt of 
an application for a service-connection claim, 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating, 
or is necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish service 
connection and that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded. In this case, although this notice was not provided, 
such error was harmless given that service connection is being 
denied, and hence no rating or effective date will be assigned 
with respect to this claimed condition.

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent treatment 
records and providing an examination when necessary. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished regarding the issues addressed in this decision, and 
therefore appellate review may proceed without prejudice to the 
appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Service treatment records, VA medical records and examination 
reports and lay statements have been associated with the record.  
The appellant was afforded VA medical examinations in February 
2006.  Significantly, neither the appellant nor his 
representative has identified, and the record does not otherwise 
indicate, any additional existing evidence that is necessary for 
a fair adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance to the appellant is 
required to fulfill VA's duty to assist the appellant in the 
development of the claim. Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Analysis

Under the applicable criteria, service connection may be granted 
for a disability resulting from disease or injury incurred or 
aggravated in service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  

In order to prevail in a claim for service connection there must 
be medical evidence of a current disability as established by a 
medical diagnosis; of incurrence or aggravation of a disease or 
injury in service, established by lay or medical evidence; and of 
a nexus between the in-service injury or disease and the current 
disability established by medical evidence.  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000); 38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303.

Service connection may be established under the provisions of 38 
C.F.R. § 3.303(b) when the evidence, regardless of its date, 
shows that an appellant had a chronic condition in service or 
during the applicable presumptive period.  Service connection 
also may be granted for any disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year of 
the date of separation from service.  38 U.S.C.A. § 1112; 38 
C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 1101(3) and 38 C.F.R. § 
3.309(a) (listing applicable chronic diseases, including other 
organic diseases of the nervous system, such as sensorineural 
hearing loss).  This presumption, however, is rebuttable by 
probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. 
§§ 3.307, 3.309.

Medical evidence is required to prove the existence of a current 
disability and to fulfill the nexus requirement.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  The Court has also held that 
'Congress specifically limits entitlement for service-connected 
disease or injury to cases where such incidents have resulted in 
a disability.  In the absence of proof of a present disability 
there can be no valid claim.' Brammer v. Brown, 3 Vet. App. 223, 
225 (1992).

Service connection - bilateral hearing loss

The Veteran contends that he had a bilateral hearing loss as a 
result of noise exposure while in service.  

Service treatment records show that the Veteran underwent an 
audiogram in November 1988.  The Veteran's hearing showed pure 
tone thresholds of 00, 10, 5, 5, and 10 decibels in the right 
ear, and 05, 15, 10, 10, and 10 decibels in the left ear at the 
500, 1000, 2000, 3000 and 4000 Hertz levels, respectively.  The 
examiner noted that the Veteran was routinely exposed to 
hazardous noise.

A February 2006 VA examination report shows that the Veteran had 
one audiogram in November 1988 which showed completely normal 
thresholds at 500-6000 Hertz.  The Veteran indicated that he had 
difficulty hearing in all situations, reportedly since 1985 when 
in the military.  Upon examination, the Veteran's hearing showed 
pure tone thresholds of 25, 25, 35, 40 and 30 decibels in the 
right ear, and 20, 25, 35, 35, and 35 decibels in the left ear at 
the 500, 1000, 2000, 3000 and 4000 Hertz levels, respectively.  
Speech recognition ability was 100 percent in both ears.  
Observation of the external ear, ear canal, and ear drum was 
unremarkable on either side.  The examiner noted that puretone 
thresholds, obtained with fair reliability at best, indicated 
borderline normal hearing sensitivity at worst.  Speech 
recognition tests were in fair agreement with the pure tones.  
The examiner noted that word recognition was excellent in both 
ears on the CNC test at a conversational level via CS through 
insert headphones.  The examiner noted that the Veteran initially 
exhibited exaggerated behaviors, such as straining to hear face 
to face, but following directions given in a soft voice from 
behind.  He gave half-word responses to the spondee words at all 
presentation levels for the speech recognition thresholds, but 
was able to correctly repeat words at 20 decibels (dB) that were 
not on the list used for familiarization.  The examiner also 
noted that, at the end of the examination, the Veteran conversed 
with her at a normal level without the straining behavior.  She 
indicated that the puretone thresholds were likely still not true 
thresholds, and that bone conduction levels were more likely to 
be the true hearing sensitivity.  Acoustic immittance measures 
revealed normal middle ear pressure and compliance bilaterally.  
The examiner concluded that hearing sensitivity was likely within 
the normal limits at all frequencies, borderline at worst.  It 
was her opinion that the Veteran did not have a hearing loss 
associated with noise exposure in the military.  The military 
audiogram showed completely normal thresholds after the reported 
time of onset of a hearing loss.  There was no indication for 
medical referral at this time, nor a problem that, if treated, 
might lead to a change in hearing levels.  

The examiner provided an addendum to the examination, indicating 
that the Veteran was unable to answer questions about military 
and non-military noise exposure or use of ear protection.  She 
noted that the request for an examination stated that he had 
probable noise exposure from rifle fire; however, the examiner 
could not get any further information from the Veteran.  The 
examiner further noted that the Veteran did have a normal 
audiogram shortly before discharge, so it was unlikely that any 
hearing loss would now be related to military noise exposure.  
The examiner added that it was not clear how much, if any, 
hearing loss he had because his responses were not reliable.

For the purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz (Hz) is 40 decibels or greater; or when the 
auditory threshold for at least three of the frequencies 500, 
1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are less 
than 94 percent.  38 C.F.R. § 3.385.

The Veteran's service treatment records reflect that pure tone 
auditory thresholds and speech recognition scores for both ears 
do not meet the criteria to be considered a disability for VA 
rating purposes.  At his February 2006 VA examination, it appears 
that the Veteran meets the criteria for a right ear hearing loss, 
as he has a puretone threshold limit of 40 at 3000 Hertz; 
however, the examiner noted that it was likely that the Veteran's 
puretone threshold limits were not accurate and that the 
Veteran's hearing was actually within normal limits.  
Accordingly, service connection for a bilateral hearing loss is 
not warranted.

The threshold requirement for service connection to be granted is 
competent medical evidence of the current existence of the 
claimed disorder.  Brammer.  The competent medical evidence of 
record, shows no current bilateral hearing loss disability 
pursuant to 38 C.F.R. § 3.385; thus service connection for the 
claimed disability is not warranted.  

Service connection - tonsillitis/peritonsillar cellulitis

The Veteran contends that he had tonsillitis while in service, 
which should therefore be service-connected.

Service treatment records show that the Veteran was seen 
throughout March 1987 through April 1988 for a sore throat and 
acute tonsillitis, and peritonsillar cellulitis.  The Veteran was 
hospitalized for five days in May 1986, with a diagnosis of acute 
exudative phayngotonsillitis, with peritonsillar cellulitis, and 
possibly early peritonsillar abscess.  The Veteran was treated 
with salt water gargles and penicillin.  Within four days, the 
Veteran's tonsils were significantly less edematous, the exudates 
were clear and his mono-spot test was negative.  He was switched 
from intravenous to oral antibiotics, and was discharged onto a 
light duty profile.  The Veteran was seen again in December 1987 
for a sore throat.  He was treated with penicillin.  In April 
1988, the Veteran was treated with antibiotics again for a tonsil 
infection.  

VA medical records do not show any treatment for or diagnosis of 
a tonsil condition.

A February 2006 VA examination report shows that the Veteran was 
seen on a number of occasions for a throat infection during his 
military service, and was treated as an inpatient for exudative 
pharyngotonsillitis with peri-tonsillar cellulitis and possible 
early peri-tonsillar abscess.  The examiner noted that, at age 
19, the Veteran had swollen tonsils and the tonsils were enlarged 
and a May 1986 assessment was peri-tonsillar abscess.  Another 
May 1986 record showed a history of recurrent sore throat and he 
was given a diagnosis of acute exudative pharyngotonsillitis with 
peri-tonsillar cellulitis and possible early peri-tonsillar 
abscess.  He was given warm salt water gargles and intravenous 
penicillin and was discharged five days later.  Another complaint 
of sore throat was made in March 1987, erythema, edema with 
exudate at the throat.  The treatment was penicillin and rest.  
Another note was dated in April 1988 which says follow up of 
tonsillitis and that this throat was clear.  The preceding note, 
dated earlier in April 1988, stated that the Veteran's indicated 
that he had tonsillitis at his last visit.  

A review of his electronic medical records since 1998 did not 
show any abnormal examination of the throat and over the years he 
had been followed frequently by the infectious disease doctor, 
which reflected reports of a normal throat, with no thrush.  A 
review of his laboratory results also failed to show that there 
was a single throat culture obtained.  There was also no note of 
an ear, nose and throat (ENT) referral and there was nothing in 
the progress notes which stated that he had complained about 
anything in his throat.  He had no problems swallowing solid or 
liquids, and no problem with his speech and currently he had no 
throat symptoms.  There had not been any interference of 
breathing through the nose.  He had not had any purulent 
discharge in his throat or nose, and denied any dyspnea at rest 
although he said for the prior three years he had been short of 
breath while walking.  There was no speech impairment and he had 
normal volume of his voice.  There had not been any disease or 
injury affecting the soft palate.  There was no nasal 
regurgitation.  

The examiner noted that the Veteran had an x-ray of his sinuses 
obtained in July 2004 because he was complaining of headaches and 
the x-ray was read as right maximillary antral sinusitis, acute.  
The remainder of the peri-nasal sinuses was normal in appeareance 
and there had not been any subsequent note referable to the 
throat or sinuses.  He had not had any pain in the face or 
headaches.  He had not had any allergic attacks and said he was 
treated once for sinusitis in 2004.  The examiner noted that, at 
the time of the examination, the Veteran had no symptoms 
referable to his sinuses or throat.  Upon examination, the 
Veteran had no facial tenderness or inequality, no swelling, 
redness, or tenderness over the maxillary area.  The examination 
of the throat showed no congestion, swelling, or tonsilar 
inflammation.  There was no exudate or redness in the throat, and 
examination of the neck showed no tenderness over the 
submandibular areas and no finding of a tonsillitis or 
pharyngitis on examination.  There was no evidence of 
granulamatous disease on the nose and there was no obstruction of 
the nostrils and no symptoms suggestive of acute sinusitis.  The 
diagnosis was a currently normal pharyngeal examination.  The 
examiner noted that the Veteran had a past history of sinusitis 
in April 2004 but that he currently had no sinusitis.  The 
examiner concluded that the diagnosis of peri-tonsillar abscess 
and cellulitis which happened in the military 20 years prior had 
resolved, and that there was no residual disability from that 
medical condition diagnosed while in the military service.  

The Board finds that, based upon the evidence of record, service 
connection is not warranted for acute tonsillitis, exudative 
pharyngotonsillitis and peritonsillar cellulitis.  The Veteran 
has asserted that he had symptomatology attributable to these 
disorders during service, and his service treatment records 
confirm this fact.  However, in order to warrant service 
connection, the evidence needs to show a current disability.  
Brammer.  Without a current disability, service connection cannot 
be granted.  The Board has reviewed the record of evidence and 
finds that there is no medical evidence which shows that the 
Veteran has had any tonsil conditions since he left service.  The 
Veteran himself has not claimed a current tonsil disorder.  As 
such, with no evidence of a current disability with respect to 
his tonsils, service connection cannot be granted.  

Service connection - respiratory disease

The Veteran contends that he had a respiratory infection in 
service and that it should therefore be service-connected.

Service treatment records show that the Veteran was seen in July 
1987 for chest congestion and coughing.  He was assessed with an 
upper respiratory infection.  There are no other service 
treatment records which show treatment for or a diagnosis of a 
respiratory disorder.

VA medical records do not show any treatment for or diagnosis of 
a respiratory disorder.  In fact, a January 2002 VA medical 
record shows that the Veteran was negative for a history of 
asthma, bronchitis, chronic obstructive pulmonary disease (COPD), 
dyspnea, emphysema, hemoptysis, and tuberculosis.  

The Board finds that, based upon the evidence of record, service 
connection cannot be granted for a respiratory disease.  The 
Veteran has indicated that he had a respiratory disease while in 
service, and his service treatment records confirm that he was 
treated for an upper respiratory infection.  However, it appears 
that his resolved since it is the only reference to a respiratory 
problem in service.  There are no current treatment records which 
show a respiratory disease.  The Veteran himself has not 
indicated that he has a current respiratory condition.  With no 
evidence of a current disability, service connection cannot be 
granted.  Brammer. 

Service connection - pyuria

The Veteran contends that he had pyuria in service and that it 
therefore should be service-connected.

Service treatment records show that the Veteran had pyuria once 
while in service, of unknown origin.  VA medical records do not 
show any treatment for or diagnosis of pyuria.  

The Board finds that service connection cannot be granted for 
pyuria.  While the Veteran was diagnosed with this while in 
service, it appears to have resolved, since there are no other 
records showing any other treatment for or diagnosis of pyuria.  
In addition, there are no medical records following service which 
show a diagnosis of or treatment for pyuria.  The Veteran himself 
has not claimed that he currently has pyuria, only that he had it 
in service.  Without a current disability, service connection 
cannot be granted.  Brammer.

Service connection - residuals of right thumb injury (dominant)

The Veteran contends that he injured his right thumb in service 
and that it is now different from his left thumb, and should 
therefore be service-connected.

Service treatment records show that the Veteran was seen for 
right thumb pain caused during a football game.  The Veteran 
stated that his right thumb was jammed back.  It had notable 
swelling but no discoloration.  Distal pulse was shown through 
blanch test, and the Veteran had pinpoint tenderness and decrease 
in strength.  Range of motion was hampered.  The assessment was a 
possible fracture; however, a contemporaneous x-ray revealed no 
fracture.  

VA medical records do not show any treatment for or diagnosis of 
a right thumb condition.

A February 2006 VA examination report shows that the Veteran was 
seen on one occasion during service after he jammed his thumb 
during a football game.  The examiner noted that no other service 
treatment records showed this condition.  The Veteran indicated 
that he hurt his thumb in service when he was in Germany sometime 
in 1987 when he was loading a cannon into the tube and his right 
thumb got caught in it.  He indicated that he was given a 
diagnosis of a sprain of the right thumb but the treatment was 
started a month later after the injury because he said he was in 
the field for a month.  He said he was given a month of therapy.  
The examiner noted that he did not see a record of it in his 
service treatment records.  She noted that the July 1988 service 
treatment record showed that he complained of right thumb pain 
caused during a football game, when he jammed the thumb back 48 
hours prior.  Physical examination showed notable swelling but no 
discoloration.  Assessment was a possible fracture and he was 
referred to for an x-ray which was negative for a fracture or 
dislocation.  The examiner asked the Veteran about the football-
related injury and the Veteran stated that he had hurt his thumb 
three years prior but did not go to the doctor.  He indicated 
that his thumb had remained swollen and it had bothered him 
within the prior six months when he was lifting a garbage bag.  A 
February 2006 VA x-ray reveals a normal right thumb.  The 
examiner diagnosed a right thumb by history, currently normal 
right thumb on x-ray and physical examination.  Subjective 
symptom of right thumb is residual of post traumatic soft tissue 
strain.  The examiner concluded that the right thumb condition 
currently with a prominent bony protrusion in the 
metacarpophalangeal joint is at least as likely as not related to 
military service.  It is at least as likely as not that he 
reinjured this right thumb during a football game while in the 
military service, and also he reinjured in three years prior 
while playing street football and that he was symptomatic six 
months prior when he lifted a trash can.

The Board finds that, based upon the evidence of record, service 
connection cannot be granted for a right thumb disorder.  While 
the evidence of record shows that the Veteran had a thumb injury 
in service, there is no evidence that it resulted in a 
disability.  An x-ray at the time of the injury was normal, and 
there are no other treatment records which show a right thumb 
disorder.  In addition, there are no post-service treatment 
records which show that the Veteran currently has a right thumb 
disability.  The February 2006 examiner did not diagnose a right 
thumb disability, and noted that a contemporaneous x-ray showed a 
normal right thumb.  The Board notes that the Veteran still 
reports pain in his right thumb; however, pain is not a separate 
disability for VA disability compensation purposes.  See Sanchez-
Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  The 
examiner provided an opinion that the Veteran's right thumb 
condition was at least as likely as not related to his injury in 
service; however, without a diagnosis of a right thumb condition, 
service connection cannot be granted.  As such, service 
connection is denied for a right thumb disorder.

Service connection - herpes

The Veteran contends he had herpes in service and should 
therefore be service-connected.

Service treatment records reflect that the Veteran was seen in 
April 1986 and December 1987 for dysuria.  He was diagnosed with 
a urinary tract infection in December 1987.  In July 1987, the 
Veteran was seen for pain in his groin.  He was assessed for 
venereal disease; there was no diagnosis of herpes.  In May 1988, 
the Veteran was seen for genital warts.  He had no discharge and 
no dysuria. It was noted that he was diagnosed with gonorrhea in 
1987.  A urethral gonorrhea culture and gram stain was negative 
for white blood cells.  In May 1989, the Veteran was seen for 
dysuria for two days.  A urethral gonorrhea culture and gram 
stain was negative for white blood cells.  There are no service 
treatment records which reflect a diagnosis of herpes.

VA medical records show that the Veteran was diagnosed with 
herpes zoster, without mention of complication, with an onset of 
September 2000.

The Board finds that, based upon the evidence of record, service 
connection is not warranted for herpes.  The Veteran's service 
treatment records do not show a diagnosis of herpes.  The record 
reflects that the Veteran was first diagnosed with herpes in 
September 2000, after his discharge from service.  The Board 
notes that there are certain diseases for which service 
connection can be granted if they manifest within one year after 
discharge from service; however, herpes is not one of these 
presumptive diseases.  38 C.F.R. § 3.307, 3.309.  With no medical 
evidence linking the Veteran's herpes with his time on active 
duty, service connection cannot be granted.  Boyer.

As noted, the Veteran has contended he that he had the above 
mentioned claimed disorders while he was in service.  To the 
extent that he has attempted to etiologically link these 
disorders to his time on active duty or some incident thereof, 
the Board notes that the Veteran, with no medical expertise or 
training, is not competent to render opinion regarding medical 
diagnosis or medical opinion on etiology.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  As the preponderance of the 
evidence is against the claim, the benefit of the doubt doctrine 
is not for application.  See generally Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tonsillitis/peritonsillar cellulitis is 
denied.

Service connection for respiratory disease is denied.

Service connection for pyuria is denied.

Service connection for residuals of a right thumb injury 
(dominant) is denied.

Service connection for herpes is denied.


REMAND

The Veteran has contended that he contracted HIV while on active 
duty, when he had sexual contact with a woman while stationed in 
Fort Lewis, Washington.  Service treatment records show that the 
Veteran tested negative for HIV in 1988, one year prior to his 
discharge from active duty.  The record reflects that the Veteran 
was diagnosed with HIV in 2002.  The Veteran submitted 
information showing that there can be a significant amount of 
time between exposure to HIV and a diagnosis.  The Board finds 
that, in order to adequately fulfill the duty to assist, the 
Veteran should be provided with a VA examination to determine 
whether he contracted HIV while on active duty.  The examiner 
should take a full history from the Veteran, including all risk 
factors in the Veteran's history, and provide an opinion as to 
the etiology of the Veteran's HIV.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should schedule the Veteran for 
a VA examination, by an appropriate 
specialist, to determine whether the 
Veteran's HIV is a result of any incident 
in service or began to manifest during 
service.  All indicated tests or studies 
deemed necessary for an accurate assessment 
should be done.  The claims file, this 
remand and any additional treatment records 
must be made available to the examiner(s) 
for review of the pertinent evidence in 
connection with the examination(s), and the 
report(s) should so indicate.  

The examiner should take a history from the 
Veteran, including any risk factors during 
and after his time on active duty, and 
offer an opinion as to whether it is at 
least as likely as not (50 percent or more 
probability) that the Veteran's HIV is a 
result of any incident in service or began 
to manifest during service or is 
etiologically related to the Veteran's 
active duty service in any way.  If the 
etiology of the HIV is attributed to 
multiple factors/events, the examiner 
should specify which symptoms/diagnoses are 
related to which factors/events. 

The examiner should clearly outline the 
rationale and discuss the medical 
principles involved for any opinions 
expressed.  If the requested medical 
opinions cannot be given, the examiner 
should state the reason why.

2.  After completion of the above, the AOJ 
should readjudicate the Veteran's claim.  
If any determination remains unfavorable to 
the Veteran, he and his representative 
should be provided with a supplemental 
statement of the case.  The Veteran should 
be afforded an opportunity to respond 
before the case is returned to the Board 
for further review.  

No action by the Veteran is required until he receives further 
notice; however, the Veteran is advised that failure to cooperate 
by reporting for examination without good cause may have adverse 
consequences on his claims.  38 C.F.R. § 3.655 (2010).  

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


